Case 3:19-cr-00001-TJC-PDB Document 37 Filed 07/24/19 Page 1 of 2 PageID 141



                             United States District Court
                              Middle District of Florida
                                Jacksonville Division

UNITED STATES OF AMERICA,

             Plaintiff,

v.                                                          NO. 3:19-cr-01-J-32PDB

JOHN NETTLETON,

             Defendant.



                                        Order

      Without opposition from the United States or United States Pretrial Services,
the defendant asks the Court to temporarily modify his release conditions so he can
travel to West Virginia to prepare his property to be placed on the market. Doc. 30
(motion), Doc. 12 (order setting conditions of release). For the reasons stated in the
motion, the requested modification is reasonable. Under 18 U.S.C. § 3142(c)(3), the
Court grants the motion, Doc. 30, and permits the defendant to travel to his property
in West Virginia on August 7, 2019, returning on August 28, 2019. If his tenant has
not vacated the property in West Virginia by August 7, 2019, he may stay with a
friend in Virginia on August 7, 2019. At least 24 hours before traveling, he must
provide Pretrial Services his itinerary, including his address in West Virginia and his
friend’s address in Virginia. All other release conditions remain in effect.

      Ordered in Jacksonville, Florida, on July 24, 2019.
Case 3:19-cr-00001-TJC-PDB Document 37 Filed 07/24/19 Page 2 of 2 PageID 142



c:   Counsel of Record
     United States Pretrial Services




                                       2
